Case 1:19-cr-20706-UU Document 21 Entered on FLSD Docket 12/12/2019 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       M IAM ID IVISION

                          CASE NO .19-20706-CR-> GARO/O 'SULLW AN


 UN ITED STATES OF A M ERICA,

        Plaintiff.

 V.

 ALVARO COBAR BUSTAM ANTE,

        Defendantts).

                                     ORDER SETTING HEARING

        Thismatterisbefore the Courtpursuantto Judge Ungaro'sOrderofReferralregarding the

 Government'sUnopposedRequestforaGarciaHearing(DE #l8).Havingreviewedtheapplicablefilings
 and the law,itis

        ORDERED AND ADJUDGED thattheGovernm ent'sUnopposed RequestforaGarciaHearing

 (DE #18)isGRANTED.ThismatterhasbeensetforahearingonTuesday,January 7,2020,at3:30
 p.m .before ChiefUnited StatesM agistrate JudgeJohn J.O 'Sullivan attheUnited StatesDistrictCoult
 C.ClydeAtkinsBuilding,301North M iam iAvenue,Courtroom 5,M iam i,Florida.

        Requestforcontinuance ofthiscauseshallnotbe considered unlessaddressed to the Court

 in the form ofa w ritten m otion.

        DONE AND ORDERED atM iam i,Floridathis 12thday ofDecem ber,2019.




                                                                     z
                                                            J.0' LLIVAN
                                                      C   EF U.S.M AGISTRATE JUDGE
